United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVY
MUNITIONS COMMAND, CONUS EAST
DIVISION, DETACHMENT EARLE,
Colts Neck, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-262
Issued: August 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 4, 2008 appellant filed a timely appeal from a May 5, 2008 merit decision
of the Office of Workers’ Compensation Programs denying his claim for fact of injury and an
October 21, 2008 decision of an Office hearing representative finding that he abandoned his oral
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of the case.
ISSUES
The issues are: (1) whether appellant established that he sustained an injury on
January 30, 2008 in the performance of duty, as alleged; and (2) whether the Office properly
determined that appellant abandoned his request for an oral hearing before an Office hearing
representative. On appeal, appellant contends that he notified the Office that he would not be
able to attend the scheduled oral hearing and enclosed a copy of the alleged notification.

FACTUAL HISTORY
On March 26, 2008 appellant, then a 51-year-old traffic management specialist, filed a
traumatic injury claim alleging that on January 30, 2008 he experienced pain and stiffness in his
upper back and both shoulders. In an April 7, 2008 statement, he stated that, at the time of the
injury, he was inspecting semitrailer loads in a holding yard. He was on the ground with the rear
door open when heavy winds blew the door closed and pinned him between the open door and
the trailer.
On March 28, 2008 the Office notified appellant of the deficiencies in his claim and
requested that he provide additional information.
In forms dated January 30 through February 26, 2008, appellant’s supervisors reported
that high winds caused a rear door to hit appellant in the back and threw him into a trailer.
Several employing establishment medical officers indicated that appellant was qualified for light
duty and provided work restrictions. In a March 10, 2008 form, a medical officer indicated that
appellant could return to full duty as of March 10, 2008 and stated that appellant would see his
doctor for possible physical therapy.
Appellant also submitted an April 7, 2008 prescription note from Dr. Martin Riss, an
osteopath, for a magnetic resonance imaging (MRI) scan of the right shoulder.
By decision dated May 5, 2008, the Office denied the claim on the grounds that appellant
did not submit any evidence containing a firm medical diagnosis that could be connected to the
January 30, 2008 employment incident.
On May 12, 2008 appellant filed a request for an oral hearing before an Office hearing
representative.
In a June 17, 2008 letter, the Office confirmed receipt of the request for an oral hearing.
By letter dated August 12, 2008, the Office notified appellant, at his address of record, that his
hearing was scheduled for September 17, 2008.
By decision dated October 21, 2008, an Office hearing representative found that appellant
abandoned his request for a hearing. The hearing representative stated that appellant was given
30 days’ notice of the scheduled hearing, that he did not appear at the scheduled hearing and that
there was no evidence that he attempted to contact the Office either prior or subsequent to the
scheduled hearing.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,

1

5 U.S.C. §§ 8101-8193.

2

probative and substantial evidence,2 including that he is an “employee” within the meaning of
the Act3 and that he filed his claim within the applicable time limitation.4 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
ANALYSIS -- ISSUE 1
The Office accepted that on January 30, 2008 appellant was hit by a semitrailer door due
to high winds. The issue is whether appellant established that he sustained an injury causally
related to this employment incident.
In support of his claim, appellant submitted forms dated January 30 through February 26,
2008 signed by the employing establishment medical officers indicating that appellant was
qualified for light duty and a form dated March 10, 2008 indicating that he could return to full
duty. He also submitted an April 7, 2008 prescription note from Dr. Riss ordering a right
shoulder MRI scan.
The Board finds that none of this evidence is sufficient to meet appellant’s burden of
proof. Because medical officers are not included in the definition of a physician under the Act,
and because there is no evidence of record to establish that the medical officers are actually
physicians, the forms signed by the medical officers are of diminished probative value.8 Further,
2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

Under section 8101(2), the definition of physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2). See D.L., Docket No. 07-367 (issued May 15, 2007) (where the Board held that a medical
services officer is not included in the definition of a physician under the Act).

3

the April 7, 2008 prescription note of Dr. Riss does not contain a diagnosis or address the cause
of appellant’s condition. Thus, this note is also of diminished probative value.9
Because appellant did not submit sufficient medical evidence to support his claim, the
Board finds that he failed to establish that the January 30, 2008 work event caused an injury.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of the Federal Employees’ Compensation Act provides that a claimant
not satisfied with a decision on her claim is entitled, upon timely request, to a hearing before a
representative of the Office.10
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual provides as follows:
“e. Abandonment of Hearing Requests:
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R (Branch of Hearings and Review) will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO (district Office).”11
ANALYSIS -- ISSUE 2
On May 16, 2008 appellant filed a request for an oral hearing before an Office hearing
representative. By letter dated August 12, 2008, the Office notified him that his oral hearing was
scheduled for September 17, 2008. This notice was sent to appellant’s last address of record and
was not returned as undeliverable. Thus, under the mailbox rule, the presumption is that he
received proper notification of his hearing.12 The record shows that appellant did not request a
postponement of the hearing and failed to provide an explanation for his failure to attend within

9

See Robert Broome, 55 ECAB 339 (2004).

10

5 U.S.C. § 1824(b).

11

Federal (FECA) Procedure Manual, Chapter 2 -- Claims, Abandonment of Hearing Request, Chapter
2.1601.6(e) (January 1999).
12

Under the mailbox rule, a letter properly address and mailed in the due course of business, such as in course of
the Office’s daily activities, is presumed to have arrived at the mailing address in due course. See James A. Gray,
54 ECAB 277 (2002); Charles R. Hibbs, 43 ECAB 699 (1992).

4

10 days of the scheduled date of the hearing. As the circumstances of this case meet the criteria
for abandonment, the Board finds that he abandoned his request for a hearing.13
The Board notes appellant’s contention on appeal that he notified the Office that he could
not attend the scheduled oral hearing. No such correspondence is contained in the record.
Although appellant submitted a copy of the alleged notification with his appeal, the notice
constitutes new evidence not previously before the Office and, thus, cannot be considered by this
Board on appeal.14
CONCLUSION
The Board finds that appellant did not establish that he sustained an injury in the
performance of duty on January 30, 2008, as alleged. The Board also finds that the Office
properly determined that appellant abandoned his request for an oral hearing before an Office
hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the October 21 and May 5, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

See G.J., 58 ECAB ___ (Docket No. 07-1028, issued August 16, 2007).

14

See 20 C.F.R. § 501.2(c); Mary A. Ceglia, 55 ECAB 626 (2004).

5

